COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MICHAEL DANIEL CUCUTA,                                       No. 08-15-00027-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            213th District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                            State.                              (TC# 1371061R)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
December 16, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David L. Richards, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before December 16, 2015.

       IT IS SO ORDERED this 17th day of November, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.